DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,185,796 to Ausnit and Patent Application Publication No. 2017/0156537 to Godfroid.
Regarding claim 1, Ausnit discloses a flexible container (package) comprising first and second panels (column 2, lines 22-26) joined together to form the flexible container and define an interior volume (product side), having a flexible container top (mouth).  The “product side” and the first and second panels of the Ausnit package meets the recitation “a flexible container bottom, and a pair of opposing flexible container sides extending between the flexible container top and the flexible container bottom, the first panel interior surface being positioned opposite from and facing toward the second panel interior”.  
Ausnit discloses a zipper is disposed across the mouth of the package (column 2, lines 22-26), wherein a zipper (36) comprises profiles 39, 41), which meets the recitation “a first closure positioned adjacent the flexible container top”.  A first closure of zipper (36) has a first plurality of teeth (bulbous members 16) extending along the first panel top on the first panel interior surface (via base 18) and a second plurality of teeth (bulbous members 16) extending along the second panel top on the second panel interior surface (via base 20), the first plurality of teeth being removably interlockable with the second plurality of teeth (Fig. 3).   Each of the first plurality of teeth (16) being configured with a first narrow neck and a first rounded head, the first rounded head extending outward from the first narrow neck in a direction perpendicularly away from the first panel interior surface interior surface such that the first rounded head is separated from the first panel by the first narrow neck (Fig. 3), and  each of the second plurality of teeth (16) being configured with a second narrow neck and a second rounded head extending outward from the second narrow neck in a direction perpendicularly away from the second panel interior surface interior surface such that the first rounded head is separated from the first panel by the first narrow neck (Fig. 3).  
Ausnit discloses a zipper is disposed across the mouth of the package (column 2, lines 22-26), wherein a zipper (36) comprises profiles 39, 41), which meets the recitation “a second closure positioned adjacent the flexible container top”.  A second closure of zipper (36) is adjacent the first closure (Fig. 3) and has a rail (arrow-shaped member 38) extending along the first panel top on the first panel interior surface (via base 18) and a groove (element 40) extending along the second panel top on the second panel interior surface (via base 20), the rail being sized and configured to removably seat within the groove, which meets the structure implied by the functional recitation “to provide a fluid-tight seal along the second closure”.  The rail (38) further has a narrow rail neck and a rounded rail head extending outward from the rail neck in a direction perpendicularly away from the first panel such that the rounded rail head is separated from the first panel by the narrow rail neck (Fig. 3).
The second arrow-shaped member (38) and groove element (40) are positioned adjacent the consumer end (C) and the bulbous members (16) closer to the product side (P), which meets the recitation “the second closure being positioned between the first closure and the flexible container top, wherein the first closure is positioned inside an interior space bounded by the second closure, the flexible container bottom, and the pair of opposing flexible container sides when the rail is seated within the groove”.  
The flexible container top of Ausnit may be selectively closed by interlocking the first plurality of teeth (16) with the second plurality of teeth (16) and seating the rail (38) within the groove (40).
However, Ausnit does not disclose the zipper attached to the first and second panels, wherein the first and second panels are formed from a flexible elastomeric material.  Godfroid teaches that it is known in the art to use silicone polymers, which meets the recitation “flexible elastomeric material”, for the panels of an analogous container (bag 101).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use flexible elastomeric material for the first and second panels of the Ausnit container, as in Godfroid, in order to render the container waterproof.
Moreover, Ausnit does not disclose the first panel top terminating with a flap.  Godfroid teaches that it is known in the art to attach a zipper (102) below top edges of the panels of the bag (101), which meets the recitation “the first panel top further terminating with a flap”.  It would have been obvious to a person having ordinary skill in the art to attach the zipper below top edges of the panels of the Ausnit container, as in Godfroid, thus meeting the recitation “the first panel top further terminating with a flap”, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, the arrow-shaped member (38) in Ausnit meets the recitation “the narrow rail neck and the rounded rail head combine to form a teardrop shape” to the same degree the claim sets forth the metes bounds of a “teardrop shape”.
Regarding claim 6, Godfroid discloses the bag contains food (paragraph [0012]) and the bag (101) is comprised of silicone polymers (paragraph [0014]).  Using flexible elastomeric material, in particular silicone polymers, for the first and second panels of the Ausnit container, as in Godfroid ad discussed above, meets the recitation “the flexible elastomeric material comprises a food grade silicone material.”
Regarding claim 7, attaching the zipper below top edges of the panels of the Ausnit container, as in Godfroid, thus meeting the recitation “the first panel top further terminating with a flap” as discussed above, further meets the recitation “a flap positioned at the flexible container top, the first closure and the second closure being positioned between the flap and the flexible container bottom.”
Regarding claim 10, Ausnit discloses the claimed invention, except for a vent.  Godfroid teaches that it is known in the art to provide a vent in an analogous container (paragraph [0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a vent in the Ausnit container, as in Godfroid, in order to allow gasses to be released from container while in a sealed condition.  Moreover, Godfroid discloses the vent is formed in a container panel and located between the zipper (102) and container bottom (Fig. 1).  Therefore, providing a vent in the Ausnit container, as in Godfroid and discussed above, meets the recitation “a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.”
Regarding claim 11, Ausnit discloses the claimed invention as discussed above, except for the first and second panels are formed from a flexible elastomeric material.  Godfroid teaches that it is known in the art to use silicone polymers, which meets the recitation “flexible elastomeric material”, for the panels of an analogous container (bag 101).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use flexible elastomeric material for the first and second panels of the Ausnit container, as in Godfroid, in order to render the container waterproof.
Regarding claim 14, Ausnit discloses each of the first plurality of teeth (16) and each of the second plurality of teeth (16) is configured with a rounded head and a narrow neck (Fig. 3).
Regarding claim 16, Godfroid discloses the bag contains food (paragraph [0012]) and the bag (101) is comprised of silicone polymers (paragraph [0014]).  Using flexible elastomeric material, in particular silicone polymers, for the first and second panels of the Ausnit container, as in Godfroid and discussed above, meets the recitation “the flexible elastomeric material comprises a food grade silicone material.”
Regarding claim 17, Ausnit discloses the claimed invention, except for a flap.  Godfroid teaches that it is known in the art to attach a zipper (102) below top edges of the panels of the bag (101), which meets the recitation “a flap positioned at the portion of the perimeter, the first closure and the second closure being positioned between the flap and the interior volume”.  It would have been obvious to a person having ordinary skill in the art to attach the zipper below top edges of the panels of the Ausnit container, as in Godfroid, thus meeting the recitation “a flap positioned at the portion of the perimeter, the first closure and the second closure being positioned between the flap and the interior volume”, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 18, Ausnit discloses the claimed invention, except for a vent.  Godfroid teaches that it is known in the art to provide a vent in an analogous container (paragraph [0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a vent in the Ausnit container, as in Godfroid, in order to allow gas to escape from the interior volume when the flexible container while is sealed.  Moreover, Godfroid discloses the vent is formed in a container panel and located between the zipper (102) and container bottom (Fig. 1).  Therefore, providing a vent in the Ausnit container, as in Godfroid as discussed above, meets the recitation “a vent formed in the first panel configured to allow a gas to escape from the interior volume when the flexible container is sealed at the first closure and the second closure.”
Regarding claim 19, Ausnit and Godfroid disclose the claimed invention, as discussed above, except for a plurality of vents.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of vents on the modified Ausnit container, since the mere duplication of parts (in this case, vents) has no patentable significance absent any showing of a new and unexpected result.
Regarding claim 20, providing a vent in the Ausnit container, as in Godfroid, in order to allow a gas to escape from the interior volume when the flexible container is sealed, as discussed above, meets the recitation “wherein the vent is located on an interior surface of the flexible container.”

Claim 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,185,796 to Ausnit and Patent Application Publication No. 2017/0156537 to Godfroid as applied to claim 1 above, and further in view of U.S. Patent No. 4,006,764 to Yamamoto et al.
Regarding claim 8, Ausnit and Godfroid disclose the claimed invention, as discussed above, except for the first closure and the second closure each further extending from the flexible container top toward the flexible container bottom along at least one of the opposing flexible container sides.  Yamamoto et al. teaches that it is known in the art to further extend a first closure and a second closure (10, 11) from a top toward a bottom along one of an opposing side in an analogous flexible container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further extend the first closure and the second closure from the Ausnit flexible container top toward the flexible container bottom along one of the opposing flexible container sides, as in Yamamoto et al., in order to permit container contents to be freely inserted and taken out.
Regarding claim 9, Ausnit and Godfroid disclose the claimed invention, as discussed above, except for the first closure and the second closure each further extending along a first one of the opposing flexible sides to the flexible container bottom, and the first panel being permanently joined to the second panel along an opposing second one of the opposing flexible container sides and along the flexible container bottom.  Yamamoto et al. teaches that it is known in the art to extend a first closure and a second closure (10, 11) along a first one of the opposing flexible sides to a bottom in an analogous flexible container, and a first panel being permanently joined to a second panel along an opposing second one of the opposing flexible container sides and along the bottom of the analogous flexible container (Figs. 1, 7, and 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention first closure and the second closure extending along a first one of the opposing flexible sides to the flexible container bottom, and the first panel being permanently joined to the second panel along an opposing second one of the opposing flexible container sides and along the flexible container bottom in the Ausnit container, as in Yamamoto et al., in order to permit container contents to be freely inserted and taken out.
Regarding claim 13, Ausnit and Godfroid disclose the claimed invention, as discussed above, except for the portion of the perimeter provided with the opening extending along half of the perimeter of the flexible container.  Yamamoto et al. teaches that it is known in the art to Yamamoto et al. teaches that it is known in the art to extend a portion of a perimeter provided with an opening along half of a perimeter in analogous flexible container (Figs. 1, 7, and 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the portion of a perimeter provided with the opening along half of the perimeter in the Ausnit flexible container, as in Yamamoto et al., in order to permit container contents to be freely inserted and taken out.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-11, 13, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734